Citation Nr: 1646678	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1989 to March 1992.  He received various decorations evidencing combat including the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana, that denied service connection for a left leg disability (listed as residuals of a left leg injury).  

In May 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In August 2013, the Board remanded the issue of entitlement to service connection for a left leg disability for further development.  

In August 2014, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for a left leg disability, and the opinion was obtained in September 2014.  In November 2014, the Veteran and his representative were provided with a copy of the September 2014 VHA opinion.  In December 2014, the Veteran and his representative, respectively, submitted additional argument in support of his appeal.  

In February 2015, the Board denied service connection for a left leg disability.  

The Veteran then appealed the Board's February 2015 decision, as to the issue of entitlement to service connection for a left leg disability, to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated and remanded the Board's February 2015 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that, pursuant to the August 2015 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons and bases as a result of relying on a September 2014 VHA opinion as evidence against the Veteran's claim.  The Court indicated that the Board failed to explain how the September 2014 VHA physician adequately considered the Veteran's medical history when he found that the Veteran's in-service leg injury was trivial, despite a July 1990 hospital narrative summary indicating that the Veteran, as a result of a 70 miles per hour motorcycle accident, suffered a severe left calf contusion that required a posterior splint and hospitalization for eight days.  The Court maintained that a remand was required for the Board to obtain an additional medical opinion, or clarification addressing the discrepancy between the two existing medical reports and appropriately characterizing, rather than minimizing, the severity of the Veteran's in-service leg injury.  

The Court also indicated that it was unclear how the Board concluded that the VA's responsibility to obtain records of relevant treatment or examination of the Veteran at VA healthcare facilities was fully met where there was no discussion of whether the VA made any specific request for inpatient records from the Veteran's June 1990 hospitalization.  

The Board notes that the September 2014 VHA opinion was provided by an orthopedic surgeon.  The physician indicated that the Veteran's claims file was reviewed.  The physician stated that the Veteran served on active duty as an infantryman from January 1989 to March 1992.  It was noted that the Veteran's DD Form 214 indicates that the narrative reason for the Veteran's separation was listed as unsatisfactory performance.  

The physician discussed the Veteran's medical history in some detail.  The physician specifically noted that the Veteran underwent a VA knee and lower leg conditions examination in September 2013.  It was noted that the examiner reported that after the Veteran left service, he worked as a car salesman for three years and then as a truck driver ever since that time for eighteen years.  The physician reported that after a thorough physical examination, and a review of plane films and a magnetic resonance imaging (MRI) study, it was the medical opinion of the examiner that the Veteran's ongoing complaints with reference to his left leg and knee were less likely than not related to his time in the service twenty years earlier.  

The physician indicated that he concurred with the opinion of the examiner, pursuant to the September 2013 VA knee and lower leg conditions examination report.  The physician stated that the Veteran did have medical care for his left knee and calf during his active duty.  The physician maintained that the injuries described in the active duty medical record were trivial and would not have led to long term sequelae.  It was noted that, thereafter, the Veteran worked as a truck driver operating a vehicle with a manual transmission for almost two decades.  The physician commented that it was less likely as not that the Veteran's ongoing complaints were related to his complaints for which he received medical care during the years from 1989 to 1992.  

The Board notes that although the physician, pursuant to the September 2014 VHA opinion, referred to the injuries described in the Veteran's service treatment records as trivial, a hospital report actually referred to a severe left calf contusion.  A July 1990 hospital narrative summary indicates that the Veteran was admitted in June 1990 with a chief complaint of left calf pain.  It was noted that the Veteran suffered left calf pain after a 70 miles per hour motorcycle accident.  The examiner, at that time, reported that all studies through the emergency were normal.  The examiner specifically stated that the Veteran was admitted for a severe left calf contusion.  The discharge diagnosis was a left calf contusion.  There was a notation that the Veteran was improved and in good condition.  The Board notes that although the VHA physician referred to the July 1990 hospital narrative summary in his description of the Veteran's medical history, he did not address the notation by the examiner, at that time, that the Veteran had a severe left calf contusion on admission.  

Additionally, the Board notes that the VHA physician did not specifically address, in his opinion, the Veteran's reports of left leg and knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Therefore, in light of the August 2015 Memorandum Decision, and the deficiencies with the September 2015 VHA opinion discussed above, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left leg disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board observes that the July 1990 hospital narrative summary (noted above) indicates that the Veteran was hospitalized from June 24, 1990 to July 2, 1990, at the Army Community Hospital at Fort Ord in California.  The Board notes that the in-patient reports from such facility are not of record.  Additionally, the Board observes that the Veteran's service personnel records are also not of record.  As such, the Board finds this matter must be remanded to obtain those records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran at the Army Community Hospital at Fort Ord in California, from June 1990 to July 1990.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The Veteran's service personnel records should be obtained as well.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  Ask the Veteran to identify all medical providers who have treated him for left leg problems since September 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed left leg disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left leg disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left leg disabilities, to include any left knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left leg disabilities, to include any left knee disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for left leg and left knee problems during service, to include his hospitalization for a severe left calf contusion in June and July 1990, as well as his reports of left leg and left knee problems since service.  

The examiner must further opine as to whether the Veteran's service-connected right ankle sprain caused or aggravated any currently diagnosed left leg disabilities, to include any left knee disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed left leg disabilities, to include any left knee disabilities, by the Veteran's service-connected right ankle sprain is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left leg disabilities, to include any left knee disabilities, prior to aggravation by the service-connected right ankle sprain.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




